Citation Nr: 1136084	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-49 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from October 1951 to July 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the November 1965 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Factual Background 

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes or for tinnitus.  Pre-induction examination reports dated in October 1950 and October 1951 as well as a July 1953 service separation examination report each showed hearing in each ear was 15/15 for whispered voice (WV) and for spoken voice (SV).  Service personnel records in the Veteran's claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  The Veteran's DD Form 214 listed his specialty number as 1666, Chief Medical Aidman.

An August 1957 reserve service evaluation report was also associated with the file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5 (20)
5 (15)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
0 (10)
5 (15)
10 (20)
5 (10)

The Veteran submitted a February 2009 private audiogram and statement from R.V.A., M.D. of ENT and Allergy Associates of South Georgia, which included audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  However, the results clearly document decreased hearing acuity and show that the criteria for impaired hearing under 38 C.F.R. § 3.385 have been met.  In an attached February 2009 statement, the physician indicated that the Veteran complained of bilateral hearing loss and tinnitus.  It was noted that he was a medic on the front lines in the Korean War, served from 1951 to 1953, and had significant noise exposure during service.  After service, the physician reported that the Veteran took jobs as a schoolteacher, in the construction industry, and as a brick mason.  In 1999, he was noted to develop left asymmetric hearing loss and endolymphatic hydrops.  The physician specified that those conditions had "settled down" and that there were no retrocochlear pathologies at that time.  

Review of systems was noted to show tinnitus, hearing loss, and a prior history of vertigo.  It was indicated that the Veteran had a gradual hearing loss over many years in both ears, a sudden loss in the left ear in 1999, gradual loss over the years in the right ear, and tinnitus in both ears.  On examination, he was noted to exhibit bilateral sensorineural hearing loss, mild-to-severe in the right ear and severe-to-profound in the left ear.  Thereafter, the physician opined that the Veteran's sensorineural hearing loss in the right ear was more likely than not related to military service.  He acknowledged that the Veteran had some post-service noise exposure in the construction industry, but indicated that it was nothing as significant as he had during service.  Left ear hearing loss was noted to be due to sudden sensorineural hearing loss in 1999.  The physician indicated that he thought the Veteran had some prior hearing loss prior to the sudden 1999 change that was secondary to the military.  He further noted that the Veteran had tinnitus in both ears, which was more likely than not secondary to his military service.  It was specifically indicated that the Veteran had tinnitus in both ears prior to the 1999 change of hearing in his left ear.    

In his March 2009 claim, the Veteran asserted that his bilateral hearing loss and tinnitus were related to noise exposure during active service. 

In a May 2009 VA audio examination report, the Veteran complained of gradual bilateral hearing loss since military service, which was worse in the last 10 years.  He reported difficulty hearing at church, in crowds, background noise, and the car.  He further complained of constant left ear tinnitus that began about 10 years ago.  The examiner, a VA audiologist, acknowledged that the Veteran was a combat medic in Korea and was exposed to combat noise for nine months without hearing protection.  It was further indicated that the Veteran denied occupational and recreational noise exposure.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 35
30
50
60
70
LEFT
70
70
75
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 36 percent in the left ear.

After reviewing the claims file and examining the Veteran, the examiner concluded that his claimed bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure based on the following rationale.  He first noted that the Veteran's hearing was normal on a reserve service audiogram performed three years after separation from active service, and thus hearing loss was more likely a post-service occurrence.  He further commented that the Veteran's reports that tinnitus began only about 10 years ago, which clearly concided with the date of the sudden hearing loss reported by his private physician.  As such, he concluded that tinnitus was more likely due to the sudden unilateral hearing loss which occurred in 1999.   

In his November 2009 notice of disagreement and December 2010 substantive appeal, the Veteran cited to medical treatise information, indicating that it showed tinnitus was usually associated with conductive or sensorineural hearing loss.  He asserted that his tinnitus was associated with his hearing loss, noting that he was in combat around big guns and artillery with no ear protection.  

Analysis

As an initial matter, the Board notes that the post-service February 2009 private treatment record and the May 2009 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat veteran.  In giving due consideration to the circumstances, conditions, or hardships of his combat service, noise exposure is conceded.  38 U.S.C.A. § 1154(b).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure is still needed to satisfy Shedden element (3).  

In this case, two medical opinions have been associated with the record.  
As noted above, a private ENT physician, after discussing the Veteran's in-service noise exposure as well as acknowledging the Veteran's post-service noise exposure and sudden onset left asymmetric hearing loss/endolymphatic hydrops in 1999, opined that his sensorineural hearing loss in the right ear was more likely than not related to military service.  He also indicated that he thought the Veteran had some prior hearing loss prior to the sudden 1999 change that was secondary to the military.  Finally, he opined that tinnitus was more likely than not secondary to service, specifically indicating that the Veteran had tinnitus in both ears prior to the 1999 change of hearing in his left ear.

While the private medical opinion did not discuss the August 1957 reserve service evaluation report audio findings and there was no indication that the physician reviewed the Veteran's claims file, it was based on factually accurate information and not without probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Moreover, the opinion is consistent with the Veteran's credible lay statements of record.

In the May 2009 VA audio examination report, a VA audiologist, indicated that
claimed bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.  He first pointed out that the Veteran's hearing was normal on a reserve service audiogram performed three years after separation from active service, finding that hearing loss was more likely a post-service occurrence.  He then highlighted the Veteran's reports that tinnitus began only about 10 years ago, concluding that tinnitus was more likely due to the sudden unilateral hearing loss which occurred 10 years before in 1999.  

However, no comment or discussion was made with regard to the Veteran's additional assertions and his private physician's notations that hearing loss as well as tinnitus existed prior to 1999.  It also appears that the VA examiner determined that the Veteran was not entitled to service connection for his hearing loss simply because he did not have hearing loss for VA purposes on evaluation three years after service separation.  The Board notes the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), which reflected that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  In addition, the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  While the August 1957 reserve service evaluation report audio findings were normal, the regulation's requirements were clearly shown later in 2009. 

In this case, the Board finds each medical opinion to be equally competent and probative on the issue of a casual relationship between the Veteran's current bilateral hearing loss as well as tinnitus and in-service noise exposure.  In light of the differing medical opinions by separate treatment providers, the Board finds that the medical nexus evidence is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  In so finding, the Board is well aware that there is no clear indication as to the level of the Veteran's hearing loss prior to 2009.  However, such is really a question/concern in rating the Veteran's hearing loss disability, not awarding entitlement to service connection.  The fact remains that a private physician opined that the Veteran had right ear hearing loss, some prior left ear hearing loss, and tinnitus that was secondary to service before the sudden 1999 change in left ear hearing.  Such clearly supports the grant of service connection.

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As noted above, the Board observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is cognizant that the Veteran has been slightly inconsistent in his statements concerning the onset date of his claimed tinnitus in the evidence of record, telling his private treating physician it began prior to 1999 and commenting to the May 2009 VA examiner that tinnitus began "about" 10 years ago.  However, statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, the Board finds the Veteran's assertions concerning in-service noise exposure, current hearing loss and tinnitus, continuity of such symptomatology since service, and a causal relationship between the claimed disorder and service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Additionally, the Board finds that it is facially plausible that the Veteran has suffered from hearing loss and tinnitus since working as a Chief Medical Aidman during his period of active service while engaged in combat.

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  The Veteran also referred to additional medical treatise information in statements of record that contained the same conclusion. 

Consequently, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's tinnitus, right ear hearing loss, and pre-1999 left ear hearing loss are related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


